This is an application for a peremptory writ of mandamus to compel the mayor and city council of the city of Guthrie to issue to the relator warrants as provided in § 4 of Art. 1 of Chap. 14 of the Oklahoma Statutes.
The petition shows that the claim for which the warrants are demanded was allowed and approved by the district court of Logan county on a report of a commission *Page 405 
appointed under the provisions of that Act to pass upon and allow claims against Guthrie, East Guthrie, West Guthrie and Capitol Hill; and the respondents make return to the alternative writ, that they have prayed, and are perfecting an appeal to this court from the order of the district court allowing and approving the claim of the relator; and the only question presented for our consideration is whether such appeal will lie or not.
It was held in the case of The Territory ex rel. Losey v. TheMayor and City Council of the City of Guthrie, 1 Okla. Rep. p. 188, that the report of the commission was to be made to the district court as a court; and it follows that an order of such court, allowing and approving a claim contained in such report, is an order of the court and not of the district judge, and is a final order to all intents and purposes; and while the legislature did not intend to give an appeal from such final order to this court, it seems clear that such appeal is given by the provisions of § 9 of the organic act, which are:
"Writs of error, bills of exception and appeals shall be allowed in all cases from final decisions of said district courts to the supreme court under such regulations as may be prescribed by law, but in no case removed to the supreme court shall trial by jury be allowed in said court."
The organic act is the supreme law of the Territory and must control; and either party may have and perfect an appeal from an order of the district court of Logan county, allowing or disallowing a claim to this court for the purpose of having such order reviewed and corrected, if erroneous; but in the exercise of the right of appeal, each claim allowed or disallowed must be regarded as independent of all others, and as a separate suit or action.
As respondents are entitled to take and perfect an appeal to this court from the order of the district court, it follows that the peremptory writ of mandamus should be denied.
Writ denied. *Page 406